Citation Nr: 0703728	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-09 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of L5-S1 with thoracic and lumbar scoliosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1947 to 
August 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  
 

FINDINGS OF FACT

1.  The veteran injured his back during service. 

2.  The veteran currently is diagnosed with degenerative disc 
disease of the lumbar spine, L5-S1, without evidence of 
radiculopathy.  

3.  The veteran's current disc disability is related to his 
inservice back injury.  

4.  The veteran is entitled to a presumption of soundness at 
entrance to active service.  

5.  The veteran incurred scoliosis of the lumbar spine during 
service.  

6.  The veteran currently is diagnosed with lumbar scoliosis 
with convexity to the left.   

7.  The veteran's current lumbar scoliosis is related to the 
lumbar scoliosis incurred during service.  


CONCLUSION OF LAW

The criteria for service connection for degenerative disc 
disease of L5-S1 with thoracic and lumbar scoliosis have been 
met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1157 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's current back disability has two aspects to it:  
the degenerative disc disease that resulted from an injury 
during service and the scoliosis of the lumbar spine that was 
incurred during service.  These two aspects of his disability 
will be addressed in turn below.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For service 
connection for a back disability, there are three 
requirements that must be established: (1) the existence of a 
current back disability; (2) a back injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current back disability and 
the inservice back injury or disease.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) (a determination of service 
connection requires a finding of the existence of a current 
disability and a determination of the relationship between 
that disability and an injury or disease incurred in 
service).  

The first requirement for service connection for the 
degenerative disc disease aspect of the veteran's claim is 
established because the September 2006 VA compensation and 
pension (C&P) examiner diagnosed the veteran with 
degenerative disc disease of the lumbar spine, L5-S1, without 
any evidence of radiculopathy.  As for the second requirement 
for service connection, there are no inservice records 
showing that the veteran injured his back in Saigon during 
February 1964, and the claims file contains no official 
record of a bomb exploding in any theater.  

Yet, a lay person is competent to testify about injury or 
symptomatology where the determinative issue is not medical 
in nature.  Falzone v. Brown, 8 Vet. App. 398, 405-406 (1995) 
(lay statements about a person's own observable condition or 
pain are competent evidence); Harvey v. Brown, 6 Vet. App. 
390, 393 (1994) (lay person competent to testify of the 
observable series of events leading to an injury); Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994) (lay testimony is 
competent when it regards features or symptoms of injury or 
illness).  Here, the veteran stated that in February 1964, he 
was in a theater when the force of an explosion threw him 
against a wall.  When he recovered, he experienced pain in 
his back and he has experienced intermittent pain in his back 
ever since that incident.  Those are all matters within the 
competency of a lay person.    

There is somewhat conflicting evidence in the claims file 
about whether the veteran experienced a chronic back 
condition as a result of the theater explosion.  At his 
June 1965 reenlistment examination, neither the veteran nor 
the examiner noted any back condition or pain.  The only 
notation of back pain in the treatment records during service 
is an October 1966 entry that the veteran reported to sick 
call complaining of low back pain and cold symptoms.  No 
treatment for his back is recorded and no records of any 
follow-up appear.  But on his January 1968 SF Form 89 (Report 
of Medical History) for his retirement examination, the 
veteran indicated that he had recurrent back pain.  In the 
portion of that form for the physician's summary and 
elaboration of pertinent data, the examiner recorded that the 
veteran had back pain and he noted it as usual low back 
strain.  

A veteran is not limited only to inservice records to 
establish that an injury occurred during service.  Service 
connection may be granted for any disease diagnosed after 
separation when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  And if 
evidence sufficiently demonstrates a medical relationship 
between the veteran's in-service experiences and his current 
disability, it follows that the veteran incurred an injury in 
service.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  From the veteran's description of that incident and 
the symptoms he thereafter experienced, the September 2006 
C&P examiner concluded that the veteran's current 
degenerative disc disease is related to that inservice 
explosion incident.  Accordingly, notwithstanding the 
conflicting inservice evidence, that medical opinion 
establishes that an inservice back injury took place.  See 
also 38 U.S.C.A. § 1157 (when there is an approximate balance 
of positive and negative evidence about a claim, reasonable 
doubt should be resolved in the claimant's favor); 38 C.F.R. 
§ 3.102 (when a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the 
claimant).  

And the September 2006 C&P examiner's opinion not only 
establishes that an injury was incurred during service, it 
also establishes the third requirement for service 
connection.  That examiner explicitly determined that the 
veteran's discogenic disease is more likely than not related 
to the traumatic incident (of the explosion in the theater) 
while on active duty.  

As for the veteran's scoliosis, there is no doubt that he 
currently has a back disability of lumbar scoliosis.  The 
September 2006 C&P examiner determined that the veteran has 
lumbar scoliosis with the convexity to the left.  But there 
is conflicting evidence about whether that scoliosis was a 
pre-existing condition when the veteran began his active 
military service.  If the condition predated active service, 
then service connection could be established only to the 
extent his military service aggravated that condition.  On 
the other hand, if the condition did not predate entrance 
into service, service connection could be established on the 
basis of a disease or injury incurred during service that is 
connected to a current disability.  

A veteran who served in the active military, naval, or air 
service after December 31, 1964 (as this veteran did) is 
presumed to be in sound condition when he entered into 
military service except for conditions noted on the entrance 
examination.  38 U.S.C.A. § 1111, 1137 (West 2002); see also 
38 C.F.R. § 3.304(b) (every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and 
enrollment).  Here, since there is no entrance examination in 
the claims file, the record contains no conditions noted on 
the entrance examination.  Thus, the veteran would be 
entitled to a presumption of soundness.  

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease existed 
before acceptance and enrollment and that such disease was 
not aggravated by service.  38 U.S.C.A. § 1111.  The 
September 2006 C&P examiner stated that it was likely that 
the veteran's scoliosis antedated his entrance into the 
military.  He pointed out that one of the veteran's inservice 
physical examination reports contained the note that the 
veteran had lumbar scoliosis.  He explained that the 
veteran's scoliosis is related to the disproportionate 
lengths of his legs, which was the result of a childhood 
fracture of his femur.  The examiner commented that the 
veteran's scoliosis is unrelated to military activity and 
likely predated his entrance into the military.  

But two examination reports in the early years of the 
veteran's service support a finding that the veteran did not 
have scoliosis before service.  The August 1949 Medical 
Department Form 55C-1 (Physical Examination) records that the 
veteran's thorax was symmetrical and his spine straight.  The 
November 1949 SF Form 88 (Report of Medical Examination) for 
reenlistment shows that the "no significant abnormalities" 
box was marked under Spine and Extremities, and the examiner 
recorded no notes about scoliosis.   

When there is conflicting medical evidence, it is the Board's 
responsibility to weigh the evidence and determine where to 
give credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  The September 2006 C&P examiner 
did not discuss the contrary evidence in reaching his 
conclusion.  Moreover, his report provides an opinion of the 
veteran's condition as it was likely to be sixty years 
before.  While it is a well-reasoned opinion, it was not 
given under circumstances that were as good as those of the 
1949 medical examiners, who performed  contemporaneous 
physical examinations of the veteran's spine.  Thus, the 
September 2006 examiner's opinion does not rise to the level 
of clear and unmistakable evidence necessary to rebut the 
presumption of soundness.  As a result, the veteran is found 
to be sound upon entrance into service.  

The veteran's 1963 and 1965 physical examination reports note 
the existence of thoracic lumbar scoliosis to the left.  The 
veteran's 1968 medical examination report for retirement 
records that he had lumbar scoliosis to the left.  Since he 
is presumed to be sound upon entrance and he had scoliosis 
upon retirement from service, the veteran incurred scoliosis 
during active service.  Thus, the second requirement for 
service connection has been established.  

Finally, there is a nexus between the veteran's current 
scoliosis and the scoliosis condition he incurred during 
service.  The September 2006 examiner's discussion of the 
veteran's scoliosis makes clear that his current scoliosis 
condition is related to that condition noted during service.  
While that examiner's opinion as to the veteran's condition 
at a time period sixty years before may not have been as 
probative as the contemporaneous reports, the examiner's 
well-reasoned report, based on physical examination and 
clinical findings, is nevertheless competent medical evidence 
on the point that the inservice scoliosis and the current 
scoliosis  are related.  Accordingly, the third requirement 
for service connection is established for the scoliosis 
aspect of the claim.  

Since the veteran's service-connection claim has been 
granted, there is no need to address the VA's duties to 
notify and assist the veteran concerning the information and 
evidence needed to substantiate a claim for VA benefits.  


ORDER

Service connection for degenerative disc disease of L5-S1 
with thoracic and lumbar scoliosis is granted.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


